DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (U.S. Patent Application Publication No. 6,103,360) in view of Dow (RopaqueTM Ultra Opaque Polymer) as evidenced by McCarthy et al. (U.S. Patent No. 5,229,247) alone, or alternatively, in view of Grube et al. (US 8,590,670)	.
Regarding claims 1, 2, and 3, Caldwell et al. teaches a ceiling tile coated on at least one surface with an acoustically transparent coating (See Abstract, col. 4, lines 1-2) which comprises a polymeric binder (col. 3, lines 33-47) and titanium dioxide (col. 3, lines 18-31). The acrylic latex tradename Hycar 26256 has a glass transition temperature of 45oC and is acrylate containing copolymer as evidenced by McCarthy et al. (col. 19, lines 1-3). Given that Caldwell et al. as evidenced by McCarthy et al. teaches polymeric binder identical to that presently claimed, it is clear that the polymeric binder of Caldwell et al. has a high Tg as claimed.
Caldwell et al. fails to teach void latex particles.
However, Dow discloses the use of RopaqueTM Ultra Opaque Polymer which are void latex particles having a diameter of 400 nm (0.40 microns, page 1), which falls within the claimed range of from 100 nm to 500 nm. Given that RopaqueTM Ultra Opaque Polymer is identical to the void latex particles used in the present invention, the void latex particles of Dow intrinsically comprise a water-filled or air-filled core surrounded by a shell which comprises a thermoplastic polymer with Tg in the range from 60oC to 100oC. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include void latex particles in Caldwell et al. in order to reduce the amount of TiO2 and provide significant cost savings with equal properties (Dow, pages 1-2). 
While Caldwell et al. in view of Dow fails to explicitly disclose a ratio of the high Tg binder to the void latex particles in the coating, Dow discloses the use of void latex particles in order to reduce the amount of TiO2 and provide significant cost savings with equal properties (Dow, pages 1-2). Since the instant specification is silent to unexpected results, the specific ratio of the high Tg binder to the void latex particles is not considered to confer patentability to the claims. As the cost savings is a variable that can be modified, among others, by adjusting the ratio of the high Tg binder to the void latex particles, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of the high Tg binder to the void latex particles in Caldwell et al. in view of Dow to obtain the desired cost savings (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Given that Caldwell et al. discloses amount of small sized particles to be about 3 to about 25% of the total dry solids volume (col. 2, lines 24-27), the amount of void latex particles of Caldwell et al. in view of Dow would overlap the claimed range of about 25 wt% to about 75 wt%.  It is noted that the phrase about” includes values slightly above and below those disclosed.
Further, given that Caldwell et al. in view of Dow discloses void latex particles having an amount and type identical to those used in the present invention, Caldwell et al. in view of Dow would necessarily meet the claimed amount of thermoplastic polymer in the void latex particles.
Caldwell et al. in view of Dow does not explicitly teach at least two coats of the acoustically transparent coating. However, Caldwell et al. does teach the coating provides durability and high light reflectance (col. 1, lines 60-63). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide multiple coats including at least two coats to further enhance durability and high light reflectance. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing a second coat would have achieved expected results such as enhanced durability and high light reflectance. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378, 380 (CCPA 1960).
Alternatively, Grube et al. teaches using multiple layers of noise reduction layers would only enhance sound reduction properties (col. 8, line 53-col. 9, line 3). Therefore, it would have been obvious to one of ordinary skill in the art to use multiple coats of the acoustically transparent coating of Caldwell et al. in view of Dow, including at least two coats, in order to enhance sound reduction properties.
Given that Caldwell et al. in view of Dow alone, or alternatively in view of Grube et al. teaches an acoustically transparent coating comprising structure and materials identical to those presently claimed, it is clear that the acoustically transparent coating would intrinsically have an estimated noise reduction coefficient (eNRC) and create pores at the tile surface as presently claimed, absent evidence to the contrary.
The recitation in the claim regarding “at the time of application” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Caldwell et al. in view of Dow alone, or alternatively in view of Grube et al. meets the requirements of the claimed an acoustically transparent coating, Caldwell et al. in view of Dow alone, or alternatively in view of Grube et al. clearly meets the requirements of present claims.
Regarding claim 5, Caldwell et al. teaches wherein the coating further comprises at least one filler of silica dioxide (col. 3, line 29).
Regarding claim 9, Caldwell et al. teaches wherein the tile is fiberglass tiles (col. 4, lines 6-7 and 18-21).
Response to Arguments
Applicant's arguments filed 06/03/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to delete “wherein the ratio of the high Tg binder to the void latex particles in the coating is in the range from about 1:3 to about 3:1, respectively” and recite “wherein the thermoplastic polymer is in an amount from about 5 wt% to about 15 wt% of the solids content in the coating composition and the void latex particles are in an amount from about 25 wt% to about 75 wt% of the solids content in the coating composition.”
Applicant argues that Caldwell et al. teaches coating compositions that comprise small particles TiO2 present in the composition at an amount in the range from about 3 to about 25% of the total dry solids volume which cannot be increased.
However, if the small sized titanium particles are replaced by the void latex particles, the amount disclosed by Caldwell et al. would still overlap that presently claimed at “about 25%”. Further, contrary to applicant’s assertion, it is noted the amount of small particles in Caldwell et al. may be increased given that Caldwell et al. states a higher concentration of small particles may be used to increase viscosity (col. 2, lines 49-52).
Applicant argues that neither Caldwell nor Dow teaches that void latex particles can be used in order to decrease noise.
However, as set forth in the Board decision mailed 12/01/21, “[t]he apparent reason for combining the teachings of the applied prior art need not be identical to the reason contemplated by Applicants to establish obviousness. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992)”.
Applicant argues that since Caldwell et al. teaches that TiO2 should be used in an amount from about 3 to about 25% and further teaches that this concentration cannot be increased, a person of skill would use void latex particles in the same amounts - no more than 25%.
However, as set forth above, the amount of about 3 to about 25% disclosed by Caldwell overlaps the claimed range at about 25%. Further, the amount of small particles in Caldwell et al. may, in fact, be increased given that Caldwell et al. states a higher concentration of small particles may be used to increase viscosity (col. 2, lines 49-52).
Applicant argues that Grube et al. does not disclose compositions with void latex particles, and it does not remedy the deficiencies of the two references with respect to the fact that the function of decreasing noise for a composition comprising void latex particles is not disclosed or suggested in the cited art.
However, note that while Grube et al. does not disclose all the features of the present claimed invention, Grube et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely using multiple layers of noise reduction layers, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that a ceiling tile with an estimated noise reduction coefficient (eNRC) of at least 0.85 and claimed amounts of thermoplastic polymer and void latex particles is unexpected and that a person of skill would not be able to optimize the concentrations as recited in the pending claims and obtain a ceiling tile with noise reduction properties as recited in the pending claims.
However, given that Caldwell in view of Dow teaches a ceiling tile comprising thermoplastic polymer and void latex particles, including an amount of void latex particles that overlaps at about 25%, identical to that presently claimed, the ceiling tile of Caldwell in view of Dow would necessarily result in the claimed properties, absent evidence to the contrary. Further, Caldwell et al. does not teach against increasing the concentration given that Caldwell et al. states a higher concentration of small particles may be used to increase viscosity (col. 2, lines 49-52).
Further, as previously set forth, the data is not persuasive given that it is not clear if the examples are commensurate in scope with the scope of the present claim. For instance, the examples disclose use of void latex particles and it is not clear if these comprise a water-filled or air-filled core as required in the present claims. Further, it is not clear whether “Pigment 1”, “Filler 1”, “Pigment 2”, and/or “Filler 2” correspond to the titanium dioxide as claimed. Further, while applicant has implied that Pigment 1 corresponds to titanium dioxide, this is not disclosed anywhere in the originally filed specification. It is also noted that the data does not disclose diameter of the void latex particles while the claims recite a diameter from 100 nm to 500 nm.
Further, the data is not persuasive given that there are no comparative examples.
Furthermore, the data is not persuasive given that the data is not commensurate in scope with the scope of the closest prior art.
Lastly, it is significant to note that the present claims no longer recite a ratio of the high Tg binder to void latex particles is in a range from about 1:3 to about 3:1 which appears to be an important feature that achieves the alleged unexpected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787